Name: Commission Regulation (EEC) No 2106/89 of 13 July 1989 amending for the fifth time Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  plant product
 Date Published: nan

 Avis juridique important|31989R2106Commission Regulation (EEC) No 2106/89 of 13 July 1989 amending for the fifth time Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice Official Journal L 201 , 14/07/1989 P. 0020 - 0021*****COMMISSION REGULATION (EEC) No 2106/89 of 13 July 1989 amending for the fifth time Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Article 46 (5) thereof, Whereas Commission Regulation (EEC) No 3461/85 (3), as last amended by Regulation (EEC) No 1337/87 (4), lays down rules governing the organization of campaigns to promote the consumption of grape juice; Whereas since the Member States designated, after consulting the professional organizations, the bodies that are to mount campaigns, monitor their activities and make the relevant payments, the competent body of the Member State should sign the contract and provision should be made to that effect; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3461/85 is hereby amended as follows: 1. In Article 2: - the opening phrase of the first subparagraph of paragraph 2 is replaced by: '2. Each of the Member States concerned, after designating the body competent to conclude the contract:', - paragraph 3 is replaced by the following: '3. The Commission shall examine the programmes and, if they meet the criteria set out in Article 3 and should engender appropriate development of the consumption of grape juice, shall after informing the Management Committee for Wine, authorize the competent body to conclude a contract with the body that prepared the programmes. The competent bodies shall use for this purpose standard contracts which the Commission shall make available to them.', - the following paragraph is added: '4. The competent body shall forward to the Commission without delay a copy of the contract and of the formal specifications.' 2. In Article 2a: - in the second subparagraph of paragraph 1, the opening phrase is replaced by: 'For this purpose, the Member State concerned shall, after designating the body competent to conclude the contract, present to the Commission a proposal which shall include at least:', - paragraph 2 is replaced by the following: '2. The Commission shall consider the proposals and, if they meet the conditions laid down in paragraph 1, shall, after informing the Management Committee for Wine, authorize the competent body to conclude a contract with the body that prepared the proposals. The competent bodies shall use for this purpose standard contracts which the Commission shall make available to them.', - the following paragraph 2a is inserted: '2a. The competent body shall forward to the Commission without delay a copy of the contract and of the formal specifications.' 3. In Article 3 (2), the second subparagraph is replaced by the following: 'However, if while the contract is being carried out, exceptional circumstances for which the contractor cannot be held responsible make it impossible to keep to the time limit laid down, the competent body may extend the time limit at the reasoned request of the contractor, provided such request is made before expiry of the contract.' 4. In Article 4 (1) the first indent is replaced by the following: '- shall be drawn up by the competent body in at least three copies and signed by both parties;'. 5. In Article 5: - the opening phrase of the first subparagraph of paragraph 1 is replaced by: '1. The Member States' competent bodies shall pay bodies which have signed contracts either:', - the opening phrase of the second subparagraph of paragraph 1 is replaced by: 'However, the competent bodies may, while the contract is being carried out:', - paragraph 3 (b) is replaced by: '(b) the report referred to in Article 6 has been forwarded and the Member State has verified the information contained therein.' 6. Article 6 is replaced by the following: 'Article 6 Within four months from the final date fixed in the contract for the execution of the measures, detailed reports on their execution and on the expected results, particularly with regard to sales of grape juice, shall be forwarded by the bodies responsible for the execution of the programme to the competent body; the Member State shall forward the reports, with its comments, to the Commission within one month of receipt thereof.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to promotion campaigns which are carried out with effect from the 1988/89 wine year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 128, 11. 5. 1989, p. 31. (3) OJ No L 332, 10. 12. 1985, p. 22. (4) OJ No L 126, 15. 5. 1987, p. 8.